DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such claim limitation(s) is/are:
In claim 14, line 2, “a computation unit to execute a plurality of instructions”, and in claim 16, “the computation unit is to perform operations…and not store results…”.  From paragraph [0013] of the specification, this computation unit is interpreted as, and hereafter limited to, an arithmetic logic unit (ALU), floating point unit (FPU), at least one 2D or 3D shader, or a graphics processing unit (GPU), and equivalents thereof.  All of these computation units include inherent hardware to execute instructions. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner Recommendations
In claim 7, replace all instances of “N” with --X-- (or some other variable other than “M” or “N”).  Claim 1 now refers to “N” as being a multiplier for tracked hits.  Any reference to “N” in claim 7 could thus be restricted to the value of “N” in claim 1.  The examiner does not believe the number of most significant bits in claim 7 is intended to be the same as the increment amount (hit multiplier of claim 1).
In claims 13 and 19, replace each instance of “N” with --X-- (or the like) for similar reasons as above.
In claims 14 and 18, insert --circuit-- after each instance of “controller”.  While the examiner has not invoked 112(f) for this limitation, the addition of --circuit-- will eliminate any question as to whether 112(f) should have been invoked.
As any dependent claim includes the limitations of its parent claim(s), any claim dependent on the aforementioned claims similarly includes the aforementioned issues
In paragraph [0011] of the specification submitted on October 1, 2020, replace each instance of “N” with --X-- for similar reasons as above.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, the entirety of the method in claim 1, in particular because M is less than N.  As these method steps appear in claims 8 and 14, claims 8 and 14 are allowable for similar reasons.
The examiner additionally notes that the specification sets forth comparing a counter value to a threshold (e.g. paragraphs [0008] and [0019]).  The claimed invention compares the effective number of hits minus the effective number of misses to the threshold.  As such, applicant is equating the counter value and the effective number of hits minus the effective number of misses.  However, the counter value is only the same as the effective number of hits minus the effective number of misses when the initial value of the counter is 0.  That is, when the counter is initialized to 0, the counter value is guaranteed to be the effective number of hits minus the effective number of misses as long as the counter does not reach a maximum value.  As an example, from claim 1, if N = 4 and M = 1, and there are 10 hits and 3 misses, the effective number of hits is 10 x 4 = 40, and the effective number of misses is 3 x 1 = 3.  The difference is 37, which is the value of the counter.  However, if the counter were instead initialized to 1, and, again, N = 4, M = 1, and there are 10 hits and 3 misses, then the effective number of hits minus the effective number of misses is still 37, but the counter would hold 38 (due to the extra 1 put into the counter at initialization).  As such, with an initialization of 1 (or any number other than zero), the effective number of hits minus the effective number of misses is not what is actually checked against the threshold (with an initialization value of 1, the counter value of 1 more than the effective number of hits minus the effective number of misses is what is checked against the threshold).  Consequently, for the claims to be patentable under 35 USC 112(a), as having adequate written description, claims 1, 8, and 14 are only compatible with the disclosed counter having an initial value of 0.  Similarly, in claims 5, 8, and 18, the setting/resetting must be to a value of 0.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Berger et al., DE 4,227,113, has taught incrementing an error count by X and decrementing the count by Y, where Y < X, and then taking action if the count exceeds a threshold.
This application is in condition for allowance except for the aforementioned formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183